Citation Nr: 1540813	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  13-12 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for maxillary/frontal sinusitis.

2.  Entitlement to service connection for sleep apnea, to include as secondary to maxillary/frontal sinusitis.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include panic attacks, bipolar disorder and depression, to include as secondary to maxillary/frontal sinusitis.

4.  Entitlement to service connection for migraine headaches, to include as secondary to maxillary/frontal sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty service from February 1978 to February 1982

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which granted service connection for maxillary/frontal sinusitis, assigning a 10 percent rating, effective March 18, 2011.  The Board observes that, although the issues of entitlement to service connection for sleep apnea, an acquired psychiatric disorder, to include panic attacks, bipolar disorder and depression, and migraine headaches were discussed in the April 2012 notification letter sent to the Veteran with the rating decision, these issues were not addressed in the rating decision itself.  Following receipt of the Veteran's notice of disagreement in January 2013, however, a Statement of the Case (SOC) was issued in April 2013, which adjudicated all of the claims.  

In June 2013, the Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) during a Board video conference hearing.  A transcript of the hearing has been associated with the claims folder.  During the hearing, the Veteran averred that her sleep apnea, an acquired psychiatric disorder and migraine headaches are the result of her now-service-connected maxillary/frontal sinusitis; she also submitted additional evidence in support of her claims.  Accordingly, the issues on the cover page have been revised to include this theory of entitlement.  See Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) ("although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim.").

This appeal was processed electronically using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for sleep apnea, an acquired psychiatric disorder, to include panic attacks, bipolar disorder and depression, and migraine headaches, all to include as secondary to service-connected maxillary/frontal sinusitis, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the period on appeal, the Veteran's maxillary/frontal sinusitis has been manifested by no greater than three to six non-incapacitating episodes of sinusitis per year characterized by headaches and pain, but without evidence of purulent discharge or crusting. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for maxillary/frontal sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.159, 4.7, 4.97, Diagnostic Codes 6512-6513 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  

The Veterans Claims Assistance Act of  2000 (VCAA) notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

VA satisfied the notification requirements of the VCAA by means of a letter dated in November 2011, which advised the Veteran of the evidence necessary to substantiate her original service connection claim.  The letter also satisfied the requirements of Dingess by advising the Veteran of how VA determines the disability rating and effective date elements of a claim.  However, this appeal arises from disagreement with an initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Nonetheless, the April 2013 SOC provided her with notice of the rating criteria under which her disability has been evaluated.

VA's duty to assist has also been satisfied.  The claims file contains the Veteran's service treatment records and post-service private treatment records.  The claims folder also contains a VA examination report dated February 2012.  Additionally, the claims file contains the Veteran's statements and testimony in support of her claims.  The Veteran has not referenced any outstanding, available records that she wanted VA to obtain that have not already been obtained and associated with the record.  In addition, while several years have passed since the last examination in February 2012, there is no indication in the record of worsening symptoms of sinusitis since the previous examination.  The fulfillment of the duty to assist includes the conduct of a thorough and contemporaneous medical examination. Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  However, the mere passage of time between the last examination and the Board's review does not automatically render the examination inadequate; there must be evidence of a change in the condition or allegation of worsening of the condition.  Palczewski v. Nicholson, 21 Vet.App. 174, 182 (2007).  As there is no evidence of a change in the condition or allegation of worsening of the sinusitis, it appears that the February 2012 examination still represents the Veteran's current level of impairment with respect to the sinusitis.  

The VA examination report demonstrates that the examiner obtained a history of symptomatology and treatment from the Veteran, performed a comprehensive examination, reviewed diagnostic test results, and provided the diagnostic criteria necessary to evaluate the severity of the Veteran's disability.  Accordingly, the Board concludes that the examination report is adequate upon which to base a decision in this case.

As noted above, in June 2013, the Veteran was afforded a Travel Board hearing. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge/AVLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. The Board finds that the hearing was held in compliance with the provisions of Bryant.  During the hearing, the Veteran testified directly as to the symptoms which could support the assignment of an increased rating.  Further, a review of the record also reveals no assertion, by the Veteran or her service organization representative, that VA or the AVLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing. 

The Veteran's submissions and statements, as well as those of her representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate the claim because the submissions and statements focus on the evidence and elements necessary to substantiate the claim. Thus, in light of the Veteran's testimony at the hearing, the "clarity and completeness of the hearing record [is] intact," and there is no prejudicial error with regard to the hearing officer's duties under 38 C.F.R. § 3.103(c)(2) (2015). See Bryant at 498 (2010).

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations. Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2015). Separate Diagnostic Codes (DC) identify the various disabilities and the criteria for specific ratings. Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).
The veteran's entire history is reviewed when making a disability determination. See 38 C.F.R. § 4.1 (2015). Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55 (1994). 

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder. The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. See also Hart v. Mansfield, 21 Vet. App. 505 (2009).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided. 38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7 (2015).

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely-related disease or injury, in which both the functions affected and the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20 (2015).

The Veteran's maxillary/frontal sinusitis is assigned a 10 percent rating for sinusitis under the General Rating Formula for Sinusitis (DCs 6510 through 6514).  
38 C.F.R. § 4.97 (2015).  A 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.   A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A maximum 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

A Note to the General Rating Formula for sinusitis provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician. 38 C.F.R. § 4.97.

During the February 2012 VA examination, the Veteran reported that she experienced daily congestion, but only experienced sinus headaches with watery eyes and runny nose about three times per month.  She did not report purulent discharge or crusting.  She said she self-treats with over-the-counter allergy medications and saline nasal spray, and is treated with antibiotics about 3-4 times per year if symptoms get to the point of seeking medical attention.  She said she has never seen an allergist or ear, nose and throat specialist, and does not want to take a daily medication to treat her symptoms.  She also said that she had experienced four (4) non-incapacitating episodes of sinusitis in the previous year, but had not experienced any incapacitating episodes requiring prolonged antibiotic treatment.  She did not report any occurrences of symptomatology requiring physician-prescribed bedrest.  On physical examination, the VA examiner observed that the Veteran did not have any findings, signs or symptoms attributable to chronic sinusitis.  The examiner commented that the Veteran's current symptoms of rhinitis were at least as likely due to a septorhinoplasty she had while in service.  The Veteran currently had bilateral hypertrophic and erythemic nasal turbinates and chronic nasal congestion that was seen with a chronic condition.  The examiner determined that the complaint of sinusitis was less likely than not due to her septorhinoplasty while on active service and that there was currently no clinical or radiographic evidence of sinusitis.  The diagnoses were rhinitis and maxillary/frontal sinusitis.

Although the Veteran submitted private treatment reports following the VA examination, review of these records reveals no evidence of treatment for her service-connected sinus disorder during the period on appeal. 

Applying the pertinent legal criteria to the facts of this case, the Board concludes that the probative evidence of record fails to support the Veteran's claim of entitlement to a disability rating for maxillary/frontal sinusitis in excess of the current 10 percent evaluation under DCs 6512-6513.  As noted above, during the period on appeal, there has been no evidence that the Veteran experienced three or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain and purulent discharge or crusting.  

The Board has also considered whether other diagnostic codes are applicable to the Veteran's maxillary/frontal sinusitis.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").  Although the Veteran was diagnosed with rhinitis during the VA examination, there were no findings of chronic symptomatology associated with the condition, including no obstruction of the nasal passage(s) due to rhinitis, no nasal polyps and no granulomatous conditions.  

In denying the Veteran's claim for a higher disability evaluation, the Board also has considered whether she is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.

In this case, however, as noted above, there is no evidence that the Veteran's maxillary/frontal sinusitis presents such an exceptional disability picture that the available schedular evaluations are inadequate.  The Veteran's disorder has been evaluated under the applicable diagnostic codes that have specifically contemplated the level of occupational impairment caused by the disability.  Moreover, there is no evidence that her disability has caused marked interference with employment or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Board has also carefully reviewed and considered the Veteran's statements and testimony, as well as the testimony of her husband, concerning the severity of her disability.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  The U.S. Court of Appeals for the Federal Circuit has held that lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). In this case, however, the competent medical evidence offering detailed, specific, specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay statements have been considered together with the probative medical evidence clinically-evaluating the severity of the pertinent disability symptoms.

For the reasons stated above, the Board has concluded that the most probative evidence of record is against the Veteran's claim of entitlement to an initial disability rating in excess of 10 percent for maxillary/frontal sinusitis.  As such, the "benefit-of-the-doubt rule" enunciated in 38 U.S.C.A. § 5107(b) is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Staged ratings are not applicable.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for maxillary/frontal sinusitis is denied.


REMAND

As noted above, the Veteran now contends that she has sleep apnea, an acquired psychiatric disorder, and migraine headaches secondary to her now-service-connected maxillary/frontal sinusitis.  Although she was afforded a VA examination for mental disorders in March 2012, because the examiner was not asked to provide an opinion as to whether any diagnosed acquired psychiatric disorder is a result of (secondary to) sinusitis, remand for another VA examination and/or opinion is necessary.  Additionally, during the March 2012 examination, the Veteran reported that she had been sexually-abused as a child and suggested that various incidents that occurred during service permanently aggravated a preexisting mental disorder.  As such, an opinion on the issue of aggravation of a preexisting condition is also needed.

Review of private treatment records submitted by the Veteran during her Board video conference hearing shows that she has been diagnosed with sleep apnea and migraine headaches during the period on appeal.  Accordingly, an examination is needed to determine whether her sleep apnea and migraine headaches are either related to service, or are secondary to her service-connected maxillary/frontal sinusitis.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran's a VCAA notice letter informing her of how to substantiate a claim for service connection claimed as the result of another service-connected disability.  

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for an acquired psychiatric disorder, including panic attacks, bipolar disorder and depression, as well as sleep apnea and migraine headaches, including the psychiatric treatment noted at the Board hearing from Drs. Shuler, Fowler, and Plorty (phonetic spelling).  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the e-folder.  The Veteran is notified that she should submit any additional information from any treating or consulting physicians who have treated her for any of the aforementioned disorders, in particular, any clinicians who have expressed an opinion as to whether sleep apnea, migraine headaches or an acquired psychiatric disorder was caused by military service or her service-connected maxillary/frontal sinusitis.  If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented. 

3.  After all available records have been associated with the e-folder, contact the Veteran and schedule her for an examination with an appropriate examiner to determine the etiology of any migraine headaches and sleep apnea diagnosed during the appeals period.  The claims folder must be made available to the examiner for review of the case.  The examiner must note that the complete claims folder has been reviewed.  Taking all the evidence into account, the examiner should offer an opinion as to the following:

(a) Is it "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood), that either sleep apnea or migraine headaches diagnosed during the pendency of this appeal had its onset during active duty service or is related to any incident or event of service.  

(b) Is it at least as likely as not that migraine headaches manifested to a compensable degree within one year of separation from service?

(c) Is it at least as likely as not that sleep apnea or migraine headaches was either (a) caused, or (b) aggravated by (permanent worsening as opposed to temporary flare-ups or increase in symptoms) the Veteran's service-connected maxillary/frontal sinusitis.  If either sleep apnea or migraine headaches diagnosed during the period on appeal was aggravated by the Veteran's service-connected maxillary/frontal sinus, please state to the extent possible the baseline level of severity of the sleep apnea and/or migraine headaches before the onset of any aggravation.  All opinions expressed must be accompanied by a complete explanation.

If the clinician is unable to offer an opinion without resorting to speculation, it should be so stated.  In that case, the examiner must specifically support that conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history, and addresses such matters as whether (a) there is inadequate factual information upon which to base an opinion (e.g., the lack of service treatment records); (b) the question falls outside of the limits of current medical knowledge or scientific development; (c) the condition manifested in an unusual way, such that its cause or origin is unknowable; or (d) there are other risk factors for developing the condition.

4.  Schedule the Veteran for an examination with an individual with the proper expertise for an opinion as to the following:

(a) Whether an acquired psychiatric disorder diagnosed during the period on appeal (including panic attacks, bipolar disorder or depression) was either (1) caused, or (2) aggravated by (permanent worsening as opposed to temporary flare-ups or increase in symptoms) the Veteran's service-connected maxillary/frontal sinusitis.  If an acquired psychiatric disorder diagnosed during the period on appeal was aggravated by the Veteran's service-connected maxillary/frontal sinus, please state to the extent possible the baseline level of severity of the acquired psychiatric disorder before the onset of any aggravation.  

(b) Whether it is clear and unmistakable that the Veteran entered service with a preexisting acquired psychiatric disorder (claimed by the Veteran to be as a result of sexual abuse during childhood), and, if so, is it clear and unmistakable that such disorder was aggravated by (permanent worsening as opposed to temporary flare-ups or increase in symptoms) an event or incident during active duty service, to include service in close quarters with male service members.  All opinions expressed must be accompanied by a complete explanation.

If the clinician is unable to offer an opinion without resorting to speculation, it should be so stated.  In that case, the examiner must specifically support that conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history, and addresses such matters as whether (a) there is inadequate factual information upon which to base an opinion (e.g., the lack of service treatment records); (b) the question falls outside of the limits of current medical knowledge or scientific development; (c) the condition manifested in an unusual way, such that its cause or origin is unknowable; or (d) there are other risk factors for developing the condition.

5.  The AOJ should then review the examination reports to insure that the required development has been accomplished.  The issues on appeal should then be readjudicated.  If any issue on appeal is not granted, the Veteran and his agent should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


